NO. 12-20-00064-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 JOSHUA WILLIAMS,                                          §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                        §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                  §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Joshua Williams, acting pro se, filed a notice of appeal from his conviction for solicitation
of a child in trial court cause number 114-0165-19. Under the rules of appellate procedure, the
notice of appeal must be filed within thirty days after the sentence is imposed or suspended in open
court, or after the day the trial court enters an appealable order; or within ninety days if the
defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that
a motion to extend the time for filing a notice of appeal must be filed within fifteen days after the
deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. Here, sentence was imposed on May
28, 2019, and Appellant filed his notice of appeal on February 26, 2020, long after the time for
filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3. 1
Appellant also filed a motion for leave to file his notice of appeal, in which he alleges a claim of
new evidence and ineffective assistance of counsel, and claims to have been a victim of entrapment
and entered an involuntary and unlawful plea bargain.




        1
          Even assuming Appellant filed a motion for new trial, his notice of appeal is still untimely. See TEX. R.
APP. P. 21.4(a) (motion for new trial must be filed no later than thirty days after sentenced imposed or suspended in
open court), 26.2(a), 26.3.
         On February 27, this Court notified Appellant that the information received failed to show
the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by
the rules of appellate procedure and no timely motion for an extension of time to file the notice of
appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal would be dismissed
unless the information was amended on or before March 9 to show this Court’s jurisdiction. This
deadline expired without an amended notice of appeal or other response from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 2 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s appeal for
want of jurisdiction and overrule his motion for leave. See TEX. R. APP. P. 43.2(f).
Opinion delivered March 18, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



         2
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2020


                                         NO. 12-20-00064-CR


                                       JOSHUA WILLIAMS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0165-19)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.